DETAILED ACTION
This Office action is in response to a non-provisional utility patent application filed by Applicant on 4/25/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 4/25/2019 has been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Double Patenting
Claims 1-3 and 10-14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of copending Application No. 16/395,121. Separately, claims 1-3 and 10-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable claims 1, 12, and 20 of US Pat 10,831,930 A1.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 10-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/395,121. Although the claims at issue are not identical, they are not patentably distinct from each other because the recited subject matter of the present application relating to deleting privacy data is synonymous with takeout data as recited in the related application. The claimed process recited in claims 1-3 of the related application read on the claims of 1-3 and 10-14 of the present application and are determined to be similar enough to require a double patenting rejection.  Examiner notes that this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not, in fact, been patented.
Claims 1-3 and 10-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 20 of US Pat 10,831,930 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because the recited subject matter of the present application relating to deleting privacy data reads on at least part of the subject matter recited in the related application. The claimed process recited in claims 1, 12, and 20 of the related application read on the claims of 1-3 and 10-14 of the present application and are determined to be similar enough to require a double patenting rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 12-15 rejected under 35 U.S.C. 101 because the claims cover material not found in any of the four statutory categories and is therefore outside the scope of 35 U.S.C. 101.  The claims recite a client device and a server device.  While the claims can be interpreted as hardware, which would be within the scope of the statute, the claims are also able to be interpreted as being wholly software, which would be outside the scope of the statute.  Therefore, the claims are rejected as being software per se.  Applicant may be able to overcome this rejection by amending the claims to recite hardware terms in the body of the claims, which preclude interpretation of the invention in a manner that is wholly software.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smyth (U.S. Pat. App. Pub. 2017/0372097 A1).
Regarding claim 1, Smyth discloses: a privacy broker system for managing end user data deletion across a plurality of end user services (content manager enables control over deletion of user associated account object data from various network connected databases. Smyth paras. 0040 and 0046.), the privacy broker system being configured to: receive a privacy event relating to an end user of the plurality of end users (transmitting and receiving instructions facilitating the serving and storing of user data associated with the user account between the network and the terminals used to access the data objects. Smyth para. 0047.); communicate a prepare for deletion message to one or more two-step deletion target subscriber entities to instruct the one or more two-step deletion target subscriber entities to prepare to enact a data deletion request, wherein the prepare for deletion message comprises data for enabling the one or more two-step deletion target subscriber entities to obtain the privacy event (the indicia collection module is employed to search and/or collect object data that meet the criteria specified to be deleted. Smyth para. 0050. A search is conducted to identify the total number of items stored at the various terminals in preparation for deletion. Smyth para. 0050.); and communicate a deletion message to the one or more two-step deletion target subscriber entities after a ready for deletion message is received from each of the one or more two-step deletion target subscriber entities (deletion module transmits the requests to delete at least one copy of the selected objects according to the previously specified criteria. Smyth para. 0051. The deletion process and search criteria is applied to the user’s account object data on one or more computers operated or controlled by a specific or group of users which whom the user has a particular relationship. Smyth paras. 0052 and 0042. A special relationship between a group of users can be interpreted as the recited as target subscriber entities. The recited “ready for deletion” is analogous to determining if the object previously stored in a terminal data structure table are identified in the transmitted instruction or confirming what object are to be deleted and accounting for the specified objects. Smyth para. 0051.); wherein each of the one or more two-step deletion target subscriber entities comprises a backend service entity for enacting the data deletion request (a base functional component of the terminal is configured to facilitate the information operations and propagate the actions with the network. Smyth paras. 0034 and 0037.).  
Regarding claim 2, Smyth discloses the limitations of claim 1, wherein the privacy event comprises: a user ID that uniquely identifies the end user (the identification of the user account and associated object data can be identified by, for example, a personal ID. Smyth para. 0053.  The deletion of object data from databases is associated with particular user accounts. Smyth para. 0040.); and the data deletion request that is indicative of a type of data deletion that the end user would like to take place (instructions selectively preventing display, which includes restricting data transmission through the network, deleting data from storage, or non-legible display of data to one or more user account terminals in the network. Smyth para. 0019.).  
Regarding claim 3, Smyth discloses the limitations of claim 1, further configured to: determine the one or more two-step deletion target subscriber entities based at least in part on the privacy event (objects are collected that are related to the proposed criteria for deletion. Smyth para. 0050. A secondary search across the network based upon the type of information to be deleted is used to ensure all of the stored object types and identifies are accounted for prior to deletion. Smyth para. 0050.).  
Regarding claim 4, Smyth discloses the limitations of claim 2, wherein the user ID comprises: a user-realm identifier that uniquely identifies a particular user realm in which the end user would like the data deletion to take place (the user account, which is identified by the personal ID, can be configured to ordered by a predetermined default setting of user-selected settings into one or more dynamically changing and rearranging user terminal groupings. Smyth para. 0034.); and a user identification that is uniquely indicative of the end user within the particular user realm (the user account which establishes the above described dynamic groupings of terminals is uniquely indicative of the particular user by the personal ID. Smyth para. 0034 and 0053.).  
Regarding claim 5, Smyth discloses the limitations of claim 4, further configured to: determine the one or more two-step deletion target subscriber entities based at least in part on the user realm identifier (instructions prevent the display of a user’s account object data on one or more computers operated of controlled by a specific person or group of persons with whom the user is defined by a specific relationship. Smyth para. 0052.).  
Regarding claim 8, Smyth discloses the limitations of claim 1, wherein the type of data deletion that the end user would like to take place is an event level deletion, and wherein the data deletion request further comprises an event list indicative of one or more events within the particular user realm that the data deletion request is targeting (the deletion criteria is based upon the triggering of an event such as the expiration of the retention period, which is stored in the terminal, which can amount to the recited list. Smyth paras. 0039, 0077 and 0086).  
Regarding claim 9, Smyth discloses the limitations of claim 1, wherein the type of data deletion that the end user would like to take place is an account level data deletion (deletion of objects can be defined by all text objects or all photographic objects, or all video objects according to the deletion criteria.  Wherein the deletion criteria is established in terms of a user account. Smyth paras. 0034 and 0051.).  
Regarding claim 10, Smyth discloses: a method for managing end user data deletion across a plurality of end user services (content manager enables control over deletion of user associated account object data from various network connected databases. Smyth paras. 0040 and 0046.), the method comprising: receiving a privacy event relating to an end user of the plurality of end users (transmitting and receiving instructions facilitating the serving and storing of user data associated with the user account between the network and the terminals used to access the data objects. Smyth para. 0047.); communicating a prepare for deletion message to one or more two-step deletion target subscriber entities to instruct the one or more two-step deletion subscriber entities to prepare to enact a data deletion request, wherein the prepare for deletion message comprises data for enabling the one or more two-step deletion subscriber entities to obtain the privacy event (the indicia collection module is employed to search and/or collect object data that meet the criteria specified to be deleted. Smyth para. 0050. A search is conducted to identify the total number of items stored at the various terminals in preparation for deletion. Smyth para. 0050.); and communicating a deletion message to the one or more two-step deletion target subscriber entities after a ready for deletion message is received from each of the one or more two-step deletion subscriber entities (deletion module transmits the requests to delete at least one copy of the selected objects according to the previously specified criteria. Smyth para. 0051. The deletion process and search criteria is applied to the user’s account object data on one or more computers operated or controlled by a specific or group of users which whom the user has a particular relationship. Smyth paras. 0052 and 0042. A special relationship between a group of users can be interpreted as the recited as target subscriber entities. The recited “ready for deletion” is analogous to determining if the object previously stored in a terminal data structure table are identified in the transmitted instruction or confirming what object are to be deleted and accounting for the specified objects. Smyth para. 0051.), wherein each of the one or more two-step deletion target subscriber entities comprises a backend service entity for enacting the data deletion request (a base functional component of the terminal is configured to facilitate the information operations and propagate the actions with the network. Smyth paras. 0034 and 0037.).  
Regarding claim 11, Smyth discloses the limitations of claim 10, when executed on a processor of an electronic device (Smyth para. 0018.).  
Regarding claim 12, Smyth discloses: a two-step deletion subscriber entity comprising a backend service for providing an end user service and for enacting an end user data deletion request (content manager enables control over deletion of user associated account object data from various network connected databases. Smyth paras. 0040 and 0046.), the backend service entity being configured to: receive from a privacy broker system a prepare for deletion message relating to the end user data deletion request; prepare to enact the end user data deletion request  (the indicia collection module is employed to search and/or collect object data that meet the criteria specified to be deleted. Smyth para. 0050. A search is conducted to identify the total number of items stored at the various terminals in preparation for deletion. Smyth para. 0050.); after preparations for enacting the end user data deletion request are complete, communicate a ready for deletion message to the privacy broker system (deletion module transmits the requests to delete at least one copy of the selected objects according to the previously specified criteria. Smyth para. 0051. The deletion process and search criteria is applied to the user’s account object data on one or more computers operated or controlled by a specific or group of users which whom the user has a particular relationship. Smyth paras. 0052 and 0042. A special relationship between a group of users can be interpreted as the recited as target subscriber entities. The recited “ready for deletion” is analogous to determining if the object previously stored in a terminal data structure table are identified in the transmitted instruction or confirming what object are to be deleted and accounting for the specified objects. Smyth para. 0051.); and after receipt of a deletion message from the privacy broker system, enact the end user data deletion request (carry out the deletion process. Smyth Fig. 3, element S33 and para. 0087.).  
Regarding claim 13, Smyth discloses the limitations of claim 12, wherein preparing to enact the end user data deletion request comprises gathering data relating to the end user that are to be retained, and wherein the backend service entity is further configured to: store the gathered data that are to be retained (the indicia collection module seeks entry of what type of criteria are to be sued to determine what account object data are to be deleted. Smyth para. 0050. The entry of the criteria is part of the preparing the data deletion process.  The entry of the desired criteria amounts to data related to the end user that are to be retained in order to define the collection of matching object data to be deleted and is retained in a data structure such as a table. Smyth para. 0050.).  
Regarding claim 14, Smyth discloses the limitations of claim 13, wherein gathering data relating to the end user that are to be retained comprises: gathering data from one or more related backend services (deletion criteria as related to user associated object data can be event-level data such as retention period based. Smyth para. 0077.  The relevant data related to the retention period is based upon information about when the data is, for example, posted to the account, which would be sourced from a back-end data manager. Smyth para. 0077.).  
Regarding claim 15, Smyth discloses the limitations of claim 13, wherein the backend service entity comprises data retention settings indicative of types of end user data that are to be retained, and wherein preparing to enact the end user data deletion request is based at least in part on the data retention settings (deletion criteria as related to user associated object data can be event-level data such as adjustable retention period-based settings. Smyth para. 0077.  The relevant data related to the retention period is based upon information about when the data is, for example, posted to the account, which would be sourced from a back-end data manager. Smyth para. 0077.).

Allowable Subject Matter
Claims 6-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, Examiner notes that while these claims have been identified having overcome prior art, the form of the claim requires amendment to overcome the above identified subject matter eligibility issue under 35 U.S.C. 101.  If Applicant chooses to claim the subject matter of claims 6 or 7 into independent form, Applicant would also be required to address the issue under 35 U.S.C. 101 to place the claims in condition for allowance.
Examiner suggests that the independent claims include overly broad terms, which allows for interpretation of the claims in a manner that permits the application of prior art, which is not entirely directed toward what Examiner suspects Applicant’s invention to be.  Examiner believes that amendment of the independent claims to more clearly articulate the nature of one or more of the following recited terms would go a long way to preclude the application of present art and make substantial progress in placing the application in condition for allowance.  The terms to consider include: “subscriber entities”, “privacy event”, and “backend service entity”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Advani (U.S. Pat. App. Pub. 2018/0145840 A1), Shelton (U.S. Pat. App. Pub. 2017/0186123 A1), Swanburg (U.S. Pat. App. Pub. 2012/0066177 A1), Vogel (U.S. Pat. App. Pub. 2019/0156053 A1), Wang (U.S. Pat. App. Pub. 2014/0047511 A1), Hassan (U.S. Pat. App. Pub. 2009/0193019 A1), Knafel (U.S. Pat. App. Pub. 2014/0289875 A1), Sarferaz (U.S. Pat. App. Pub. 2014/0032600 A1), and Ono (U.S. Pat. App. Pub. 2015/0234552 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493